t c memo united_states tax_court solomon windheim petitioner v commissioner of internal revenue respondent docket no filed date solomon windheim pro_se lisa p lafferty for respondent memorandum findings_of_fact and opinion goeke judge the issue for decision concerns the taxation of income from a partnership in which petitioner holds legal_title but of which he denies that he is the beneficial_owner respondent determined federal_income_tax deficiencies and additions to tax against petitioner as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number after concessions the issues for decision are whether petitioner is liable for tax on partnership income from martinique realty associates l p martinique during the years at issue we hold petitioner is not liable whether petitioner is liable for additions to tax for failure_to_file under sec_6651 failure to pay under sec_6651 and failure to pay estimated_taxes under sec_6654 for the years at issue we hold petitioner is not liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the accompanying exhibits and the stipulation of settled issues are incorporated herein by this reference petitioner resided in montreal quebec canada at the time of filing his petition 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar during the years at issue petitioner held legal_title to an 879-percent limited_partnership_interest in martinique martinique is a limited_partnership that owns real_estate in new york petitioner acquired legal_title to the martinique partnership_interest from his late father joseph windheim in in joseph windheim formed les promotions taillon limitee taillon before joseph windheim was taillon’s sole shareholder at the time of joseph windheim’s death in he had transferred all of his taillon stock to petitioner and petitioner’s sister from through petitioner and his sister each owned percent of taillon petitioner served as an officer and director of taillon from at least through taillon was a family investment management company with investments in securities and real_estate taillon maintained a bank account the taillon account with toronto dominion bank td bank before the years at issue petitioner treated the taillon account as a family bank account with his mother sister and wife the family members used the taillon account to pay their personal living_expenses and routinely deposited their 2martinique was formerly known as martinique twelve kew gardens corp 3taillon was originally incorporated as efficiency development ltd and changed its name in personal funds into the account during this time petitioner did not have a personal bank account over time disputes arose between petitioner and his sister over the management of taillon petitioner instituted a lawsuit in canada to liquidate taillon in the liquidation action petitioner accused his sister of misappropriating taillon’s assets and excluding him from taillon’s business and operations beginning in the court found that petitioner and his sister had agreed to divide taillon’s management in and after the sister managed the real_estate investments and petitioner managed the stock portfolio which subsequently became worthless the canadian court denied petitioner’s request to liquidate taillon family disputes continued after petitioner’s sister and mother continued to use the taillon account to cash checks when petitioner’s mother and sister made deposits into the taillon account they would withdraw the deposits shortly thereafter during this time the account generally maintained a nominal balance petitioner remained an authorized signatory on the taillon account but did not use the account during the years at issue taillon did not pay petitioner’s personal expenses during the years at issue in petitioner brought an action against td bank in a canadian court the canadian lawsuit for negligently honoring three distribution checks from martinique totaling dollar_figure the checks were payable to petitioner in care of his mother martinique mailed the checks to petitioner’s mother’s address consistent with past practice petitioner’s sister signed her mother’s name to endorse the checks deposited the checks into the taillon account and shortly thereafter withdrew the deposited funds before discovering the three distribution checks giving rise to the canadian lawsuit petitioner was not aware that martinique issued distribution checks in his name in care of his mother td bank impleaded petitioner’s mother sister and taillon as defendants in the canadian lawsuit in response to the canadian lawsuit petitioner’s mother filed a lawsuit in new york against petitioner and martinique to prohibit martinique from issuing distribution checks to petitioner in date the new york court awarded petitioner’s mother a constructive trust over distributions paid with respect to the partnership_interest to which petitioner held legal_title and ordered martinique to pay all distributions to petitioner’s mother until entry of a decision in the canadian lawsuit the new york court further ordered martinique to follow the canadian court’s decision regarding distributions the new york court found that petitioner’s father transferred the martinique partnership_interest to petitioner’s name for convenience only because petitioner was living in new york at the time the new york court found that petitioner’s mother and sister had an interest in the martinique distribution checks but did not expressly address who held beneficial_ownership of the partnership_interest in date the canadian court determined that petitioner had a beneficial_interest in martinique the canadian court further held that td bank negligently honored the martinique checks and that petitioner was the owner of the proceeds from the three checks the canadian court ordered td bank to pay the proceeds of the three distribution checks to petitioner and ordered petitioner’s mother and sister to indemnify td bank for the payment td bank taillon petitioner’s mother and his sister appealed during the pendency of the appeal martinique continued to pay distribution checks to petitioner’s mother pursuant to the new york court order following the canadian court’s decision petitioner attempted to transfer beneficial_ownership of the martinique partnership_interest to his minor child and legal_title to his wife however martinique refused to transfer ownership of the partnership_interest because the canadian lawsuit was still pending in date the canadian appellate court reversed the lower court’s decision and held that td bank was not negligent in honoring the checks because petitioner’s sister was authorized to conduct transactions with respect to the taillon account on the basis of the family’s past practices the canadian appellate court did not address who held beneficial_ownership of the martinique partnership_interest the question of beneficial_ownership was not material to the canadian appellate court’s decision because the lawsuit was against td bank and not petitioner’s mother or sister after the canadian appellate court decision petitioner contacted an attorney regarding an action against his sister the attorney informed petitioner that the statute_of_limitations barred any further action petitioner did not initiate any legal action to redirect payment of the martinique distribution checks or to recover past distributions paid to his mother for each year at issue martinique issued a schedule_k-1 partner’s share of income credits deductions etc in petitioner’s name in care of his mother with respect to the partnership_interest to which petitioner held legal_title petitioner did not file an income_tax return or pay income_tax for any year at issue opinion a partner must take into account his distributive_share of each item of partnership income gain loss deduction and credit when determining his individual income_tax sec_702 each partner is taxed on his distributive_share of partnership income regardless of whether the income is actually distributed 103_tc_170 sec_1 a income_tax regs although petitioner holds record title to the martinique partnership_interest he contends that he was not the beneficial_owner for federal tax purposes during the years at issue beneficial_ownership not legal_title determines ownership for federal_income_tax purposes 71_tc_346 affd without published opinion 652_f2d_65 9th cir 55_tc_866 affd 457_f2d_1165 5th cir the determination of the beneficial_ownership of a partnership_interest is made at the partner level grigoraci v commissioner tcmemo_2002_202 beneficial_ownership is not a partnership_item subject_to the partnership unified_audit and litigation procedures enacted by the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 id beneficial_ownership is determined by actual command over the property or enjoyment of its economic benefits 95_tc_74 cepeda v commissioner tcmemo_1994_62 affd without published opinion 56_f3d_1384 5th cir in determining beneficial_ownership the court considers who has the greatest number of attributes of ownership ragghianti v commissioner supra pincite 68_tc_115 relevant factors include receipt of economic benefits from the partnership_interest control_over the disposition of the partnership_interest obligations and risks with respect to the partnership_interest and the manner in which the parties treat the partnership_interest see graham v commissioner tcmemo_2005_68 affd 257_fedappx_4 9th cir see also 77_tc_1221 we hold that petitioner was not the beneficial_owner of the martinique partnership_interest during the years at issue petitioner did not have the ability to direct or control the disposition of the partnership_interest he could not alienate encumber or receive assets in redemption of the partnership_interest as respondent contends although the new york court order created a constructive trust over only the distribution checks and not the partnership_interest the new york order effectively prevented petitioner from transferring legal_title and beneficial_ownership after entry of the new york order petitioner requested that martinique transfer legal_title to his wife and beneficial_ownership to his daughter martinique refused to honor the request because the ownership issue was not resolved in the canadian lawsuit which was on appeal in addition petitioner did not receive an economic benefit from the partnership_interest during the years at issue martinique issued the distribution checks to petitioner’s mother for a significant portion of the years at issue_date to date the new york court order directed payment of the distribution checks to petitioner’s mother petitioner credibly testified that he did not receive any distributions from martinique during the years at issue we find that martinique mailed any distributions made either before or after the new york order to petitioner’s mother in accordance with martinique’s past practice there is no evidence in the record that petitioner’s mother deposited the distribution checks she received during the years at issue into the taillon account or that petitioner benefited in any way from the distributions petitioner credibly testified that he did not use the taillon account to pay his personal expenses during the years at issue petitioner no longer lived at a family-owned residence and was on increasingly bad terms with his sister in the light of the family disputes and ongoing litigation it is reasonable to assume that petitioner’s mother and sister did not deposit the distribution checks into the taillon account we acknowledge that petitioner’s argument that he is not the beneficial_owner of the partnership_interest is inconsistent with his positions in previous lawsuits despite this inconsistency we find petitioner’s testimony to be credible respondent argues that the lower court in the canadian lawsuit was the only court to decide the question of beneficial_ownership the canadian lower court decision does not preclude petitioner from contesting his beneficial_ownership for federal tax purposes because that court decision was reversed on appeal see 100_tc_590 collateral_estoppel does not apply to a trial court's conclusions of law or findings_of_fact when an appellate court has vacated reversed or set_aside the trial court’s decision affd without published opinion 71_f3d_877 5th cir the canadian appellate court did not address who was the beneficial_owner of the partnership_interest petitioner argues that the new york court order still controls payment of the distribution checks to his mother because the canadian lawsuit did not resolve the ownership issue or the right to receive the martinique distributions respondent argues that petitioner could have pursued further legal action to enforce his ownership rights but instead decided 4respondent also points out an inconsistency in petitioner’s trial testimony that taillon stopped paying his personal expenses in and the findings of the canadian court in the liquidation action that he used the taillon account to pay his personal expenses at least until in its date decision denying liquidation the canadian court made no findings with respect to the years at issue we do not find this discrepancy to be significant for purposes of the years at issue to allow his mother to continue to receive the martinique distributions irrespective of whether petitioner could have initiated further legal action we find that petitioner was not the beneficial_owner during the years at issue petitioner’s late father transferred legal_title of the partnership_interest to petitioner for purposes of convenience because petitioner was living in new york at the time see 58_tc_267 attorney held record ownership of stock as an accommodation to his client at no time has the family treated petitioner as the beneficial_owner of the partnership_interest nor has petitioner acted as the beneficial_owner of the partnership_interest except during the unsuccessful litigation and his unsuccessful attempt to transfer the partnership_interest petitioner’s mother received the partnership_distributions both before and during the years at issue while petitioner may have benefited from the distributions in prior years because they were deposited into the taillon account we find that petitioner did not receive an economic benefit from the distributions during the years at issue accordingly we hold that petitioner is not the beneficial_owner of the martinique partnership_interest and is not subject_to tax on the partnership income attributable to the partnership_interest petitioner is not liable for the additions to tax because respondent has not established that there is an understatement or underpayment_of_tax for the years at issue see sec_7491 rule a to reflect the foregoing decision will be entered for petitioner
